Appeal Dismissed and Memorandum Opinion filed March 28, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00125-CV

                       KENNETH JOHNSON, Appellant
                                        V.
                        JONATHAN BOWEN, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1104300

                         MEMORANDUM OPINION
      This is an appeal from a judgment signed October 1, 2018. The notice of
appeal was filed February 11, 2019. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court appellant did
not make arrangements to pay for the record. On February 27, 2019, the court
notified all parties of the court’s intention to dismiss the appeal for want of
prosecution unless, within fifteen days, appellant paid for the record or made
arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2